In a proceeding pursuant to subdivision (b) (b) of section 1401 of the Not-For-Profit Corporation Law for permission to remove a body from a certain cemetery lot, the appeal is from an order of the Supreme Court, Nassau County, entered July 28, 1975, which, inter alia, granted the application. Order affirmed, with $50 costs and disbursements. Special Term properly granted the application (see Matter of Inzero, 278 App Div 945; Matter of Teitman v Elmwier Cemetery Assn., 3 Misc 2d 143; Matter of Morochnick v First Ludmir Benevolent Soc. *995of N. Y, 35 Misc 2d 71). Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.